Citation Nr: 0900802	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  07-27 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for macular 
degeneration and glaucoma.  

2.  Entitlement to service connection for dermatophytosis of 
the feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from February 1956 to December 
1960.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2007 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in November 2008.  The 
hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran is not currently diagnosed with 
dermatophytosis.

2.  Chronic onychomycosis was not incurred in service, it has 
not existed continuously since service, and it is not 
causally related to service or any incident therein.

3.  Macular degeneration and glaucoma were not incurred in 
service and are not causally related to service or any 
incident therein.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for dermatophytosis 
have not been met.  
38 U.S.C.A. § 1131, (West 2002); 38 C.F.R. § 3.303 (2008).  

2.  The criteria for service connection for macular 
degeneration and glaucoma have not been met.  38 U.S.C.A. § 
1131, (West 2002); 38 C.F.R. § 3.303 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In November 2006, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include as 
interpreted by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VA has also done everything reasonably possible to 
assist the veteran with respect to his claim for benefits, 
such as obtaining medical records, providing VA examinations, 
and providing personal hearings.  The Board finds that the 
duty to notify and assist has been satisfied.  



Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The veteran contends that he has dermatophytosis of the 
bilateral foot and glaucoma and macular degeneration in the 
bilateral eye as the result of in-service chemical exposure.  
The veteran reports that during service, he worked as a 
munitions/chemical maintenance specialist with duties 
including putting a red-colored acid into bombs.  The veteran 
further reports that the acid got onto his foot and into his 
eyes and that soon thereafter, he noticed a worsening of his 
vision and the onset of dermatophytosis.  See, e.g., December 
2007 RO hearing; November 2008 Travel Board hearing 
transcript.  See also C.T.F. statement (in-service duties 
exposed veteran and author to napalm and red dye which was 
hazardous to eyes; veteran sought treatment for eye problems 
during this time period).  

Dermatophytosis

Service medical records indicate that the veteran was treated 
for dermatophytosis of the right foot in July 1959.  The 
record notes that the dermatophytosis was chronic and 
covering all toes.  Subsequent records dating in July and 
August 1959 report no improvement in the condition, and the 
veteran was admitted for treatment for dermatophytosis of the 
right foot on September 21, 1959, based on evidence that the 
infection had spread to the dorsum of the right foot, the 
toes, and between toes.  The veteran was then admitted for 
treatment for dermatophytosis of both feet on October 8, 
1959.  The service medical records do not report any 
additional treatment for the feet, and the December 1960 
separation examination reports a negative history of foot 
trouble and normal clinical findings for the feet and skin.

The Board notes that the veteran has indicated that he has 
not received any treatment for his foot condition since the 
in-service hospitalization; instead, he has consistently 
self-treated the problem.  See December 2007 RO hearing 
transcript; November 2008 Board hearing transcript.  

A VA examination was conducted in June 2007.  The record 
notes the veteran's history of recurrent itching and pain in 
both feet (ventral and dorsal) since the in-service 
hospitalization.  The veteran reported that his condition was 
constant and that his only relief was from biweekly diluted 
bleach soaks.  Physical examination revealed that the feet 
had normal skin bilaterally, with no rash or lesions.  The 
veteran did have discoloration and subungual hyperkeratosis 
of the second toenail of the right foot.  The examiner 
diagnosed the veteran with no diagnoseable rash or disease 
present on foot and onychomycosis of right second toenail.  
The examiner noted that he reviewed the claims file, to 
include the in-service treatment for foot fungus and reported 
that, although the veteran reported a history of itching and 
pain in the feet, she found no evidence suggestive of an 
identifiable disease.  Additionally, although the veteran did 
have onychomycosis, the examiner stated that she believed it 
was "less likely that this toenail was a chronic condition 
since active duty and most likely that [the veteran] has 
reacquired fungus to this toe."  She added that "fungi 
which affect nails are ubiquitous and those who are 
susceptible to acquiring such fungus do so repeatedly 
throughout their lives."

Based on a review of the evidence, to include the veteran's 
testimony at the RO and Board hearings, the Board finds that 
service connection must be denied for dermatophytosis.  
Although the evidence indicates that the veteran had 
dermatophytosis during service, the medical evidence suggests 
that the condition resolved prior to separation and that it 
has not recurred.  The Board notes that the veteran has 
reported having chronic symptoms since the in-service 
hospitalization.  The veteran, as a layperson, is not 
competent to comment on the presence or etiology of a medical 
disorder, however; rather, medical evidence is needed to that 
effect.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In this case, the medical evidence does not suggest 
that the veteran currently has dermatophytosis; on the 
contrary, a VA examiner found no evidence of any skin 
disorder on the feet.  

Additionally, service connection is also not warranted for 
onychomycosis of the right second toe.  The service medical 
records report no findings of or treatment for onychomycosis 
and the initial finding of onychomycosis is in 2007, over 47 
years after separation from service.  See Maxson v. Gober, 
230 F.3rd. 1330, 1333 (Fed. Cir. 2000) (lapse of time is a 
factor for consideration in deciding a service connection 
claim).  Additionally, a VA examiner, after review of the 
evidence and examination of the veteran, reported her opinion 
that the veteran's onychomycosis was not incurred in service 
and that it had not existed continuously since service.  

In this case, the competent evidence does not indicate that 
the veteran has dermatophytosis or any other foot disorder 
that was incurred in service or that is causally related to 
service, to include any in-service hazardous material 
exposure.  In the absence of such evidence, service 
connection must be denied.  

Glaucoma and Macular Degeneration

The February 1956 entrance examination record reports that 
the veteran's uncorrected distance vision was 20/200 in the 
right eye and 20/200 in the left eye.  The veteran's right 
eye vision was corrected to 20/40-2.  The veteran was 
assessed with defective vision.  In February 1957, the 
veteran was noted to have distance vision of 20/20 
bilaterally.  The record reports a prescription for vision 
correction and a request for zylonite.  An August 1959 
service medical record reports that the veteran's uncorrected 
distance vision was 20/100 in the right eye and 20/20 in the 
left eye.  The veteran's uncorrected "near-vision" was 
20/200 in the right eye and 20/20 in the left eye.  The 
veteran was prescribed visual correction and ordered a pair 
of zylonite with Calabar Green "D" tint glasses to relieve 
symptoms of asthenopia.  The service medical records report 
no additional problems pertaining to the eyes or vision and 
the December 1960 separation examination reports normal 
clinical findings for the eye, visual acuities of 20/200 in 
the right eye and 20/20 in the left eye, and a negative 
history as to eye trouble. 

Post-service medical records indicate that the veteran began 
receiving treatment for eye problems in July 1996.  See 
generally Southern Vitreoretinal Associates records.  The 
July 1996 treatment record indicates that the veteran 
reported having "fine" vision, a lazy right eye, and 
watering and burning in the eyes.  The veteran denied a 
history of trauma.  After examination, the veteran was 
diagnosed with bilateral age-related macular degeneration, 
bilateral cataract, and amblyopia in the right eye.  The 
examining physician explained that "age-related macular 
degeneration [was] a degenerative disease" that "may be a 
process of aging, hereditary, or caused by n arteriosclerotic 
pressure."  Additionally, he explained that cataracts occur 
"as a consequence of aging, and sometimes trauma."  
Subsequent treatment records report additional diagnoses of 
choroidal neovascularization (beginning in 1997), a macular 
scar in the right eye (beginning in 2003), pseudophakia 
(beginning in 2003), posterior vitreous detachment (beginning 
in 2003), and steroid-induced glaucoma (beginning in 2004).  
The records also indicate that the veteran has undergone 
laser treatment, photodynamic therapy, steroid therapy, 
intraocular Kenalog injections, and cataract surgery.  

In July 2004, a VA optometrist submitted a statement 
reporting that the veteran was severely visually impaired, 
with best corrected central visual acuities of 10/600 in the 
right eye and 10/200 in the left eye.  See July 2004 Martinez 
statement.  The optometrist added that the veteran's vision 
was affected by macular degeneration and glaucoma and that 
the condition was progressive.  

A VA examination was conducted in June 2007.  The record 
reports the veteran's history of burning or stinging in the 
eyes and blurred vision.  Examination indicated that the 
veteran had visual acuity worse than 5/200.  The veteran was 
able to detect hand motion at 1 foot in the left and right 
eye.  The veteran did not have ptosis, lagophthalmos, 
symblepharon, diplopia, strabismus, keratoconus, nystagmus, 
or homonymous hemianopsia, and there was no loss of eyebrows 
or eyelashes.  Function of the lacrimal ducts was normal 
bilaterally.  He did have pseudophakic accommodation, a 
visual field defect, and centrally located scotoma 
bilaterally.  Eye pressure was 15 in the right eye and 14 in 
the left eye.  The right eye and left eye lenses had been 
removed and the lens replacement was present.  There were no 
other lens abnormalities and there were no residuals of an 
eye injury.  Fundoscopic examination showed a temporal pallor 
to the bilateral optic nerve and the bilateral macula had 
scattered drusen, diffuse chorioretinal scarring and atrophy.  
A slit lamp examination showed anterior basement membrane 
corneal dystrophy bilaterally with a scar in the right eye.  

The examiner diagnosed the veteran with macular degeneration, 
glaucoma, and status-post cataract surgery - pseudophakia.  
The examiner stated that he did not believe any of the 
conditions were caused by or the result of active duty or any 
in-service chemical exposure.  The examiner noted that there 
was no evidence of macular degeneration or glaucoma, during 
active duty.  He explained that "macular degeneration is a 
degenerative disease of the central portion of the retina", 
and that though a number of possible risk factors have been 
identified, "age and smoking are the only factors which 
appear to definitively increase risk."  Additionally, he 
explained that for glaucoma, the only "well-substantiated" 
risk factors are age, race, and family history.  For the 
cataracts, the examiner noted that there was no objective 
evidence of cataracts during active duty, and he stated that 
it would require resort to mere speculation to report an 
etiology of the cataracts.  

Based on a review of the evidence, the Board finds that 
service connection is not warranted.  Initially the Board 
notes that the veteran is competent to report that he worked 
with an irritant in service.  See 38 C.F.R. § 3.159(a)(2); 
Layno v. Brown, 6 Vet. App. 465, 471 (1994).  As discussed 
above, however, the veteran is not competent to comment on 
the presence or etiology of a medical disorder.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  In this case, the 
medical evidence does not establish that the veteran's 
macular degeneration or glaucoma were incurred in service or 
are causally related to service or any incident therein.  

Service medical records do not report any findings suggestive 
of macular degeneration, glaucoma, or cataracts.  The Board 
notes that the service medical records do indicate that the 
veteran had diminished visual acuity.  The veteran's visual 
disturbance is noted at entrance, however, and there is no 
evidence of a worsening of visual acuity in service.  38 
U.S.C.A. §§ 1111; 1153 (West 2002); 38 C.F.R. § 3.306 (2008).  
In short, the service medical records do not indicate that 
the veteran had any permanent residual of exposure to an 
irritant.  

Post-service evidence also does not provide support for such 
a finding.  The post-service medical records indicate that 
the veteran was not diagnosed with macular degeneration, 
glaucoma, or cataracts until more than 36 years after 
separation.  Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. 
Cir. 2000).  Additionally, the medical records, to include a 
VA examination, do not suggest that the etiology of these 
conditions is service or any incident therein.  Rather, some 
treatment records indicate that the macular degeneration is 
age-related and that the glaucoma is a result of steroid use. 

In sum, although the veteran contends that his ocular 
disorders result from service, the competent medical evidence 
does not substantiate the claim at this time.  Consequently, 
the veteran's claim of service connection for macular 
degeneration and glaucoma must be denied.  


ORDER

Service connection for dermatophytosis is denied.

Service connection for macular degeneration and glaucoma is 
denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


